~.-   ...   ,..   ~

       'Ao 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Pagelofl   /I

                                            UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Offenses Committed On or After November 1, 1987)
                                             v.
                          Fermin Rodriguez-Rodriguez                                Case Number: 3:19-mj-21860

                                                                                   Scott Pactor
                                                                                   Defendant's Attorney


        REGISTRATION NO. 7485 9298
                                                                                                                         FILED
        THE DEFENDANT:                                                                                                     MAY 0 9 2019
         IZI pleaded guilty to count(s) 1 of Complaint
                                                                                                 CLERK US DISTRICT COURT
            D was found guilty to count( s)                                                  SOUTHE""         . ' n•  •r~MNIA                M"


              after a plea of not guilty.                                                    BY                       DEPUTY

              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                   Nature of Offense                                                           Count Number(s)
        8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

            D The defendant has been found not guilty on count(s)
                                                                                 ~-----------------~


            D Count(s)                                                               dismissed on the motion of the United States.
                           ~-----------------




                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                        D TIME SERVED                                    15
             IZI Assessment: $10 WAIVED IZI Fine: WAIVED
             IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative,                            charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Thursday, May 9, 2019
                                                                                  Date of Imposition of Sentence

                              / ?/'
                          ./'/;?
            Received ~/cc..=-"'~-----­
                       DUSM
                                                                                           n.n.uLESTANLE        NE
                                                                                                ATES MAGISTRATE JUDGE


            Clerk's Office Copy                                                                                                 3:19-mj-21860
